Citation Nr: 1042499	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected erectile dysfunction.

2.  Entitlement to an effective date earlier than August 19, 
2005, for the grant of service connection for prostate cancer, 
status post radical retropubic prostatectomy.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to November 
1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
from February 2006 and January 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  Historically, in a February 2006 rating 
decision, the RO granted service connection for residuals of 
prostate cancer, status post radical retropubic prostatectomy, 
with a noncompensable disability evaluation, effective August 19, 
2005, the date of the Veteran's claim.  In the same February 2006 
rating decision, the RO also granted service connection for 
erectile dysfunction, secondary to service-connected residuals of 
prostate cancer,  and assigned a noncompensable rating, effective 
August 19, 2005, the date of the Veteran's claim.  In a March 
2006 notice of disagreement, the Veteran disagreed with the 
effective date assigned the service-connected residuals of 
prostate surgery.  In a January 2008 rating decision, the RO 
denied the Veteran's claim of entitlement to TDIU.  


FINDINGS OF FACT

1.  The Veteran has been granted special monthly compensation for 
erectile dysfunction, as secondary to service-connected residuals 
of prostate cancer.

2.  The competent medical evidence of record shows no evidence of 
a penile deformity that would warrant an initial compensable 
rating for erectile dysfunction.

3.  On August 19, 2005, the Veteran filed a claim for service 
connection for residuals of prostate cancer and in a May 2007 
rating decision, the RO granted a noncompensable disability 
evaluation effective August 19, 2005, the date of the claim.

4.  From February 6, 2006, the Veteran has met the schedular 
criteria for TDIU and the competent evidence of record shows that 
the Veteran's service-connected disabilities have prevented him 
from securing and following substantially gainful employment 
since that time.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 7522 (2009).

2.  Entitlement to an effective date prior to August 19, 2005, 
for service connection for residuals of prostate cancer, is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 
3.400, 20.201 (2009).

3.  From February 6, 2006, the criteria for a total disability 
rating based on individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
      
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
with respect to the issue of entitlement to TDIU, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

With respect to the remaining issues adjudicated herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  

The Veteran's current appeal is, in part, for an earlier 
effective date.  Earlier effective date claims are generally 
considered to be "downstream" issues from the original grants of 
service connection if appealed from that initial grant of service 
connection. VA's General Counsel has promulgated an advisory 
opinion holding that separate notice of the VA's duty to assist 
the veteran and of his concomitant responsibilities in the 
development of his claims involving such downstream issues is not 
required when the veteran was provided adequate VCAA notice 
following receipt of the original claim. VAOPGCPREC 8-2003.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the initial rating claim adjudicated herein, an 
October 2005 letter fully satisfied the duty to notify provisions 
of  VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate this issue; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to this claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Court has held that VCAA notice is not required under 
circumstances where a claim for service connection is granted, a 
rating and an effective date are assigned, and the claimant files 
an appeal as to the evaluation assigned to that grant.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an initial rating for his service-
connected erectile dysfunction essentially falls within this fact 
pattern.  Clearly, no further section 5103(a) notice is required 
for this initial rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications that contain notice of VA's rating 
criteria, his appellate rights, a summary of relevant evidence, 
citations to applicable law, and a discussion of the reasons for 
the decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of notification of 
this increased rating claim is required.  

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran was 
afforded pertinent VA examinations in November 2007.  38 C.F.R. 
§ 3.159(c)(4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that, collectively, the VA 
examinations obtained in this case are adequate as they were 
predicated on a review of the claims folder and medical records 
contained therein; contain a description of the history of the 
disability at issue; and document and consider the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4) (2009).  Thus, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and not 
part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the issues 
adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not warranted in 
this case.

In this case, the Veteran's erectile dysfunction is 
noncompensably rated under Diagnostic Code 7522, which governs 
penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2009) (requiring penis deformity with loss 
of erectile power).

The Veteran contends that his disability evaluation for erectile 
dysfunction should be higher.  In this regard he reported that 
not only does he experience erectile dysfunction, but his penis 
is noticeably shorter since the 2004 prostatectomy surgery, which 
constitutes a deformity and should be afforded a higher rating.  

The Board notes that the Veteran was granted special monthly 
compensation, effective August 19, 2005, for loss of use of a 
creative organ.  See February 2006 rating decision.  

VA treatment records since the time of the 2004 prostatectomy 
show multiple notations of complaints of and treatment for 
erectile dysfunction.  With regard to a penis deformity, VA 
treatment records show no evidence of a penis deformity of any 
kind, or any objective evidence that the Veteran's penis has 
shortened since the 2004 prostatectomy.  A September 2007 VA 
examiner opined that the Veteran's erectile dysfunction had no 
effect on his employability.

An August 2007 letter by Dr. J. W. G., indicated that, while 
nothing is mentioned in medical literature, he has had several 
patients who have complained of penile shortening as a 
complication of prostatectomy surgery.  He noted that it was 
indicated on web reviews of the surgery as well.

The Board acknowledges the Veteran's contentions in this case and 
finds such contentions both credible and competent in that the 
Veteran has reported observable lay symptoms of his disability.  
However, the Veteran's contentions are outweighed by the medical 
evidence of record which shows the Veteran's service-connected 
erectile dysfunction is presently manifested by no present penis 
deformity.  It is significant to note that he is currently 
receiving special monthly compensation for the loss of use of a 
creative organ.  The evidence of record clearly demonstrates that 
even with treatment the Veteran has some degree of loss of 
erectile power, but that there is no evidence of any actual 
deformity nor any impairment in earning capacity due to this 
disorder.  The criteria for a compensable, schedular rating are 
not met under Diagnostic Code 7522 nor are the Veteran's 
disability manifestations more appropriately addressed under any 
analogous rating criteria.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation and 
evidence).  Therefore, entitlement to a compensable rating for 
erectile dysfunction must be denied.

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular rating.  
The service-connected disorder is adequately rated under the 
available schedular criteria.  The objective findings of physical 
impairment are well documented.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 
(2008).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.



Earlier Effective Date

In this case, the Veteran argues that an effective date prior to 
August 19, 2005 is warranted for a grant of service connection 
for residuals of prostate cancer.  Specifically, the Veteran 
contends that, although not diagnosed until 2004, his prostate 
cancer existed as early as November 1996, the date of the change 
in VA regulations which added prostate cancer to the list of 
presumptive diseases due to herbicide exposure.  In this regard, 
the Veteran argues that he should be granted a retroactive award, 
to November 1996, for service connection for prostate cancer, due 
to herbicide exposure.  Additionally, the Veteran contends that 
the VA medical professionals who treated him for prostate cancer, 
to include a 2004 prostatectomy, should have notified him of his 
legal right to file a claim for entitlement to service 
connection.  He argues that because he was not notified of his 
right to file a claim in 2004, at the time of his diagnosis of 
prostate cancer, he believes he should be awarded an earlier 
effective date.

Generally, the effective date of service connection is determined 
by the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2009).  However, if compensation is 
awarded pursuant to a liberalizing law or VA issue, the effective 
date of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of the 
act or administrative issue.  For claims reviewed more than one 
year after the effective date of the liberalizing law or VA 
issue, benefits may be authorized for a period of one year prior 
to the date of receipt of the request for review.  The provisions 
of this paragraph are applicable to original and reopened claims 
as well as claims for increase.  See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. §§ 3.114, 3.400(p) (2006); McCay v. Brown, 9 
Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  
Further, to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits existed 
at the time of the effective date of the law and continuously 
thereafter to the date of claim or administrative determination 
of entitlement.  38 C.F.R. § 3.114(a).

With respect to the phrase "the date entitlement arose", the 
regulation has not defined that term.  However, in McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000), the United States Court of 
Appeals for Veterans Claims (CAVC) found that that the date 
evidence is submitted or received is irrelevant when considering 
the effective date of an award.  With respect to the phrase "the 
date entitlement arose", the regulation has not defined that 
term.  The CAVC has stressed what that phrase does not mean, 
however.  In McGrath v. Gober, the CAVC offered the following:

As noted above, the effective date of an 
award "shall be fixed in accordance with 
the facts found, but shall not be earlier 
than the date of receipt of application 
therefor."  38 U.S.C. § 5110(a).  Thus, 
when an original claim for benefits is 
pending, as the Board found here, the date 
on which the evidence is submitted is 
irrelevant even if it was submitted over 
twenty years after the time period in 
question.

McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" and 
used that date, rather than an earlier date of receipt of the 
pending claim (the claim had been pending for over 20 years), as 
the effective date.  The Board infers from this that the date 
entitlement arose is not meant to be the date of an examination, 
but rather, the date that VA received the pending claim for PTSD, 
especially where VA had simply failed to address the claim for 
several years.

The CAVC's analysis explains the applicable statute, 38 U.S.C.A. 
§ 5110.  According to § 5110 (a), unless specifically provided 
elsewhere in this chapter, the effective date based on a claim 
reopened will be fixed in accordance with facts found, but will 
not be earlier than the date of receipt of application therefor.  
The only other provision that might apply and that appears 
elsewhere in that chapter is § 5110 (g), where the phrase 
"...pursuant to any Act or administrative issue,..." is used.  
This phrase delimits the effective date based on a new or changed 
regulation to a date no earlier than the date of the new or 
revised regulation.

The phrase "date entitlement arose", as used in VA regulations, 
does not appear in the statute.  Conversely, the phrase 
"...pursuant to any Act or administrative issue," appears in the 
statute, but does not appear in the regulation.  The Board infers 
from these facts that the phrase "date entitlement arose" as used 
in 38 C.F.R. § 3.400 must refer to § 5110 (g) "...pursuant to any 
Act or administrative issue,".  Thus, the Board need not consider 
the date that a physician offered a favorable diagnosis or 
medical nexus opinion to be the date that entitlement arose.  
This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 
(1999), where the CAVC stressed that the effective date for an 
award of service connection is not based on the earliest medical 
evidence demonstrating a causal connection, but on the date of 
the claim for service connection.  In this case, the "date 
entitlement arose" refers to the date of enactment of current 38 
U.S.C.A. § 1110, which authorizes compensation for any service-
connected disability.

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); see 
also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that the plain language of the regulations 
requires a claimant to have an intent to file a claim for VA 
benefits).  A claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002).  
Section 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit to 
accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a Notice of 
Disagreement. While special wording is not required, the Notice 
of Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a desire 
for appellate review. If the agency of original jurisdiction gave 
notice that adjudicative determinations were made on several 
issues at the same time, the specific determinations with which 
the claimant disagrees must be identified.  For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection with 
respect to only one of the disabilities, the Notice of 
Disagreement must make that clear.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201.

In this case, the medical evidence of record shows the Veteran 
was diagnosed and treated for prostate cancer in August 2004 and 
underwent a radical prostatectomy surgery at that time.  In 
August 2005, the Veteran filed a claim for entitlement to service 
connection for prostate cancer, to include residuals of a 
prostatectomy surgery.  Post-operative VA treatment records from 
2005 show complaints of and treatment for urinary incontinence 
and erectile dysfunction related to residuals of prostate cancer 
and the prostatectomy.  

Service connection for the residuals of prostate cancer was 
granted in a February 2006 rating decision effective from August 
19, 2005; a noncompensable evaluation was assigned at that time.  
In a later May 2007, with consideration of 2005 VA treatment 
records, the RO granted an initial evaluation of 40 percent, with 
an effective date of August 19, 2005, for residuals of prostate 
cancer, based on urinary incontinence, and granted special 
monthly compensation for erectile dysfunction as well.

As noted, generally, the effective date of an award of service 
connection is the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400 (2009).  However, if compensation is awarded 
pursuant to a liberalizing law or VA issue, the effective date of 
such award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  For claims reviewed more than one year 
after the effective date of the liberalizing law or VA issue, 
benefits may be authorized for a period of one year prior to the 
date of receipt of the request for review.  The provisions of 
this paragraph are applicable to original and reopened claims as 
well as claims for increase.  See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. §§ 3.114, 3.400(p) (2006); McCay v. Brown, 9 
Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  
Further, to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits existed 
at the time of the effective date of the law and continuously 
thereafter to the date of claim or administrative determination 
of entitlement.  38 C.F.R. § 3.114(a).

Prostate cancer became a presumptive disability based on Agent 
Orange exposure in November 1996.  See 61 Fed. Reg. 57586-57589 
(effective Nov. 7, 1996).  The medical evidence of record shows 
the first evidence of treatment for and a diagnosis of prostate 
cancer in August 2004.  Thus, contrary to the Veteran's 
assertions, there are no objective medical findings of prostate 
cancer prior to 2004 and a retroactive award is not warranted.  

The Veteran filed a claim for service connection for prostate 
cancer on August 19, 2005 and the Board finds no evidence of a 
formal or informal claim relating to a claim of service 
connection for prostate cancer prior to that date. The Veteran 
had prostate cancer before he submitted a claim of service 
connection to VA.  Thus, the date of claim as the later date is 
the controlling date for the effective date assigned under the 
factual circumstances of this case.  See 38 U.S.C.A. § 5110(a) 
(effective date of original claim shall not be earlier than the 
date of receipt of application therefore).  Thus, the date of 
entitlement (date of the claim) follows the date of diagnosis. 
The CAVC has acknowledged that the effective date based on an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a casual connection, but 
on the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright 
v. Gober, 10 Vet. App. 391 (1997).  

With regard to the Veteran's assertion that VA should have 
informed him of his right to file a claim for service connection 
at the time of his treatment for prostate cancer, the Board 
emphasizes that VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  Thus, an 
earlier effective date is not warranted in this regard.

In conclusion, the Board cannot find any basis to support an 
assignment of an effective date earlier than August 19, 2005 for 
service-connected prostate cancer, status post radical retropubic 
prostatectomy.

TDIU

With regard to the Veteran's claim for a TDIU, the Board finds 
that the criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have been met.  38 C.F.R. § 4.16 (2009).  In this case, the 
Veteran contends that he is unable to work primarily due to 
incontinence and symptoms of PTSD.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war. 

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2009).

The United States Court of Appeals for Veterans Claims (CAVC or 
Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment. The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
actually find employment.  Id.

The Veteran contends that his service-connected disabilities 
render him unemployable without regard to his nonservice-
connected disabilities.  The Veteran is service connected with a 
compensable rating for posttraumatic stress disorder (PTSD) 
(assigned a 50 percent rating), residuals of prostate cancer 
(assigned a 40 percent disability rating), and diabetes mellitus 
(assigned a 20 percent rating).  The Veteran is noncompensably 
rated for service-connected erectile dysfunction and hemorrhoids.  
The Veteran currently has a combined disability rating of 80 
percent, effective from June 2007.  The Veteran has met the 
schedular criteria for a TDIU, since February 2006, with at least 
one service-connected disability assigned a 40 percent rating and 
a 70 percent combined rating for all service-connected 
disabilities.  He did not meet the schedular criteria prior to 
February 2006.

Initially, the Board notes that the Veteran has met the schedular 
criteria for a TDIU, from February 6, 2006.  From that time, the 
Veteran had a combined disability rating of 70 percent with a 30 
percent disability evaluation for PTSD and a 40 percent 
disability evaluation for prostate cancer (granted in May 2007, 
effective since August 19, 2005).  In this regard, in an April 
2006 rating decision, service connection for PTSD was granted and 
a 30 percent disability rating was assigned effective from 
January 17, 2006; also, in that rating decision, an increased 20 
percent evaluation was assigned the Veteran's service-connected 
diabetes mellitus effective from February 6, 2006, based on VA 
outpatient treatment records that date, documenting that the 
Veteran had been prescribed oral medication for his diabetes 
mellitus.  The combined rating at that time however, for all 
service-connected disabilities was 40 percent.  In a later rating 
decision dated in May 2007, the RO determined that a 40 percent 
rating was warranted for the Veteran's residuals of prostate 
cancer based on evidence of urinary incontinence , effective 
retroactively from August 19, 2005, the initial date of the grant 
of service connection; this award effectively increased the 
combined disability evaluation for all service-connected 
disabilities to 60 percent effective from January 17, 2006 (as 
this was the effective date of service connection and assignment 
of 30 percent for PTSD), and 70 percent effective from February 
6, 2006 (as this was the effective date of the increased 
evaluation to 20 percent for diabetes mellitus).   

Although the Veteran clearly has met the schedular criteria for a 
threshold finding of entitlement to a TDIU effective from 
February 6, 2006, the question remains whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities prior to (on an 
extraschedular basis) and from the date.

The evidence of record shows that the Veteran is currently 
unemployed.  His VA Form 21-8940 indicated that he worked part-
time as a teacher from 1998.  He worked as a substitute teacher 
until 2004.  He reportedly has completed two years of college.  
VA Form 21-4192 from Camdenton High School indicates that the 
Veteran worked 26 days as a substitute teacher between February 
2003 and May 2004; it was reported that after that date, the 
Veteran did not come in to sub anymore.  In the Veteran's January 
2008 notice of disagreement, the Veteran stated that he decided 
on his own that because of his mental state he should not be 
teaching even though he was still on the substitute teacher list.  
He stated further that the C&P examiner said he is unemployable.  
The Veteran has reported further that he quit teaching because of 
mental health problems related to his PTSD, incontinence related 
to prostate cancer, and general health problems related to 
service.  

The Board notes that the evidence indicates that the Veteran was 
diagnosed and treated for prostate cancer in 2004.  The earliest 
date of service connection in this case is August 19, 2005.  A 
September 2007 VA treatment record noted that the Veteran's 
service-connected diabetes mellitus had moderate to severe 
affects on most aspects of daily living, including employability.  
A November 2007 VA examination for PTSD showed evidence of severe 
symptoms including suicidal and homicidal thoughts.  The examiner 
opined that there was total occupational and social impairment 
due to symptoms of PTSD.  A November 2007 general medical VA 
examination, the examiner opined that the Veteran's incontinence 
(a residual of service-connected prostate cancer) prevented the 
Veteran from securing or maintaining gainful employment.  The 
examiner noted that several nonservice-connected disabilities, 
such as arthritis of the knees and ankles and peripheral 
neuropathy, also rendered the Veteran unemployable.  

Based on the evidence of record, the Board finds that the Veteran 
is entitled to a TDIU, effective February 6, 2006.  In this 
regard, the Veteran has met the schedular criteria for a TDIU 
since that time.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  The ultimate 
question is whether the Veteran, in light of his service-
connected disabilities, is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose, supra.  When evaluating a TDIU claim, 
the Board must look to the circumstances in the Veteran's case, 
apart from any nonservice-connected condition and advancing age.  
Id.  In considering the Veteran's prior work experience, 
education and skill level, the Board finds that the Veteran's 
service-connected disabilities prevent him from securing and 
following substantially gainful employment.  Based on a review of 
the record which shows a history of working as a substitute 
teacher and due to the combined effect of the Veteran's service-
connected disabilities, the Board finds that a TDIU rating is 
warranted, from February 6, 2006.  

The most recent VA examiner provided an opinion as to how each 
service-connected disability, standing alone, affects the 
Veteran's ability to sustain gainful employment, but did not 
opine as to whether the Veteran's service-connected disabilities 
combine to preclude substantially gainful employment.  He also 
did not provide an opinion regarding the effect of the combined 
non-service connected disabilities on his ability to work.  
However, given the stated employment restrictions outlined by the 
most recent VA examiner as to some of the Veteran's service-
connected disabilities, the Board will therefore resolve any 
reasonable doubt on this point in the Veteran's favor.  

The Board notes that although the Veteran has not worked since 
2004 and has reported that he has not worked full-time since 
1998, the evidence of record does not indicate that he met the 
criteria for TDIU until February 6, 2006.  The Board reiterates 
that, since February 6, 2006 and no earlier, the Veteran has met 
the schedular criteria for TDIU.  It is from this date that the 
Board finds that the evidence indicates that the Veteran is 
likely unemployable due to the combination of his service-
connected PTSD, urinary incontinence due to prostate cancer, and 
diabetes mellitus.  The ratings assigned from this date clearly 
indicate a high degree of impairment of employability such that 
the Veteran likely was unable to retain and maintain 
substantially gainful employment from that date due these 
service-connected disabilities alone.  Although the medical 
evidence which clearly documents the Veteran's unemployability is 
actually dated after February 2006 (generally dated in 2007), the 
Board finds that consideration of all of the medical evidence 
dated since 2006 as well as the Veteran's statements, is 
supportive of a TDIU since that time.  However, prior to February 
6, 2006, the Board does not find that a TDIU is in order as the 
record on appeal does not show that the Veteran's service-
connected disabilities were the sole cause of his unemployability 
such that an extraschedular TDIU would be in order.  While the 
Veteran's statements in this regard have been considered, the 
Board finds it notably that there is no objective evidence that 
the Veteran was unable to maintain substantially gainful 
employment due to service-connected disabilities alone and the 
Board emphasizes that the Veteran reported in 2008 that it was 
his decision to stop working.  Thus, based on the entire evidence 
of record, the Board finds that a TDIU rating is warranted from 
February 6, 2006 and no earlier.  

In conclusion, the Board finds that the Veteran's service-
connected disabilities alone do preclude him from engaging in 
substantially gainful employment.  Thus, the Board finds the 
evidence supports the Veteran's claim of entitlement to TDIU, 
since February 2006.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  


ORDER

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.

Entitlement to an effective date earlier than August 19, 2005, 
for service-connected residuals of prostate cancer is denied.

From February 6, 2006, entitlement to a TDIU is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


